United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2450
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Terrance Green,                         * Eastern District of Missouri.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: October 25, 2007
                                Filed: November 7, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Terrance Green guilty of possessing with intent to distribute more
than 5 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1), and the district
court1 sentenced him to 120 months in prison and 8 years of supervised release, the
statutory minimum in light of Green’s prior felony drug conviction. See 21 U.S.C.
§ 841(b)(1)(B)(iii). Green appeals, challenging the sufficiency of the evidence in a
brief filed under Anders v. California, 386 U.S. 738 (1967). For the reasons that
follow, we affirm.

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       Viewed in the light most favorable to the verdict, see United States v.
Cuevas-Arrendondo, 469 F.3d 712, 715 (8th Cir. 2006), we conclude that the evidence
amply supported Green’s conviction. In part, the government presented testimony that
cocaine base weighing about 15 grams, more than a personal-use quantity, was found
in the pocket of a pair of pants in a closet at Green’s residence. A picture of Green
wearing those same pants was also found in the residence, along with plastic bags and
latex gloves, but no pipes or devices used to smoke or ingest crack cocaine; and Green
acknowledged that $5,500 in cash found in the closet with the pants belonged to him.
Cf. United States v. Bell, 477 F.3d, 607, 613 (8th Cir. 2007) (evidence sufficient to
prove possession with intent to distribute where officers found about 7 grams of crack
cocaine, which testimony indicated was greater than personal-use amount, in pants
pocket in room in which defendant was found unclothed; where there was no indicia
of personal use of crack cocaine, such as pipes; and where defendant admitted crack
was his).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm the
judgment of the district court. We grant counsel leave to withdraw, but direct counsel
to provide Green with a copy of the record as appropriate. Green’s pending motions
are denied.
                        ______________________________




                                         -2-